DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 6-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1 recites “a tip end side” and “a tip end.”  It is unclear what the relationship is between these two recitation and/or whether they refer to the same part of the invention.  
Claim 9 recites “a tip end side” and “a tip end.”  It is unclear what the relationship is between these two recitation and/or whether they refer to the same part of the invention.  
Claim 10 recites “a tip end side” and “a tip end.”  It is unclear what the relationship is between these two recitation and/or whether they refer to the same part of the invention.  
Claim 11 recites “a tip end side” and “a tip end.”  It is unclear what the relationship is between these two recitation and/or whether they refer to the same part of the invention.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada (US 10,770,955).
	Regarding claim 1, Hamada discloses a connector assembly method comprising: connecting an external connector (6) fixed to a case (2, 5) of equipment and an internal connector (35) on an internal substrate (22) in the case, wherein a lead (34) extending inward of the case is provided at the external connector, a contact terminal (35P) is provided in a socket opening (between 35S) formed at the internal connector (35), and the connecting the external connector and the internal connector includes inserting a tip end side (34B) of the lead into the socket opening in such a manner that the socket opening of the internal connector and a tip end of the lead of the external connector relatively approach each other (Figs. 4 and  5).  
Regarding claim 3, Hamada discloses that clip-shaped terminals (35P) as a pair of contact terminals are formed in the socket opening.  
Regarding claim 4, Hamada discloses a guide surface (not labeled, between 35U, Fig. 4) configured to guide the tip end side of the lead formed toward the socket opening at the internal connector.  
Regarding claim 5, Hamada discloses the tip end side of the lead bent perpendicularly to a base end side of the lead (Fig. 1).  
Regarding claim 8, Hamada discloses the lead including multiple leads extending inward of the case from the external connector, the socket opening includes multiple socket openings formed at the internal connector, and the contact terminals are provided in each socket opening (Fig. 4).  
Regarding claim 9, Hamada discloses an in-vehicle equipment assembly method, in-vehicle equipment, 27an external connector (6) being fixed to a case (2, 5) and an internal substrate (22) being placed in the case, a lead (34) extending inward of the case being provided at the external connector, an internal connector (35) being provided on the internal substrate, and a contact terminal (35P) being provided in a socket opening (between 35S) formed at the internal connector, the method comprising: fixing the external connector (6) to the case (5) and placing the internal substrate in the case such that a tip end side (34B) of the lead is inserted into the socket opening in such a manner that the socket opening of the internal connector and a tip end of the lead of the external connector relatively approach each other (Figs. 4 and 5).  
Regarding claim 10, Hamada discloses a connector assembly comprising: an external connector (6) fixed to a case (2, 5) of equipment; and an internal connector (35) provided on an internal substrate (22) in the case, wherein a lead (34) extending inward of the case is provided at the external connector, a contact terminal (35P) is provided in a socket opening (between 35S) formed at the internal connector, and the internal connector and the external connector are formed in such shapes that a tip end side (34B) of the lead is insertable into the socket opening in such a manner that the socket opening of the internal connector and a tip end of the lead of the external connector relatively approach each other (Figs. 4 and 5).  
Regarding claim 11, Hamada discloses an in-vehicle equipment comprising: a case (2, 5); 28an external connector (6) fixed to the case; an internal substrate (22) placed in the case; and an internal connector (35) provided on the internal substrate, wherein a lead (34) extending inward of the case is provided at the external connector, a contact terminal (35P) is provided in a socket opening (between 35S) formed at the internal connector, and the internal connector and the external connector are formed in such shapes that a tip end side (34B) of the lead is insertable into the socket opening in such a manner that the socket opening of the internal connector and a tip end of the lead of the external connector relatively approach each other (Figs. 4 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Sakaue (US 11,025,007).
Regarding claim 2, Sakaue teaches the internal connector (8) being a floating connector, a movable housing (11) supported in a floating state in a fixed housing (10) fixed to the internal substrate (6b) through a floating spring (12).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a floating connector, as taught by Sakaue, in order to minimize stress on the connection  	
Regarding claim 6, Sakaue teaches inserting the tip end side (19a) of the lead into the socket opening includes causing, after the external connector has been fixed (Fig. 2) to the case (18), the socket opening of the internal connector to approach the tip end of the lead of the external connector.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to insert the tip of lead into the socket opening after the external connector is fixed to the case, as taught by Sakaue, in order to simplify assembly and use the preferred assembly order. 
Regarding claim 7, Sakaue teaches the external connector (17) fixed to a side wall of the case (18), and the tip end of the lead faces up (Fig. 2 seen upside down), and the inserting the tip end side of the lead into the socket opening includes causing the socket opening of the internal connector to approach the tip end of the lead of the external connector from above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833